Case: 18-10101      Document: 00514802101         Page: 1    Date Filed: 01/18/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                    No. 18-10101                             FILED
                                                                      January 18, 2019
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee

v.

SCOTT MATTHEW GOSS,

                                                 Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:17-CR-156-2


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Scott Matthew Goss pleaded guilty to conspiracy to possess with the
intent to distribute 50 grams or more of methamphetamine, and the district
court sentenced him to a below-guidelines sentence of 144 months of
imprisonment. On appeal, Goss argues that the district court’s finding that he
was accountable for over six kilograms of methamphetamine was erroneous.
He also contends that the district court’s imposition of a two-level firearm


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10101     Document: 00514802101      Page: 2    Date Filed: 01/18/2019


                                  No. 18-10101

enhancement to his base offense level under U.S.S.G. § 2D1.1(b)(1) was
erroneous and violated his due process rights.
      We review the district court’s determination of drug quantity for clear
error and will affirm the finding as long as it is “plausible in light of the record
as a whole.” United States v. Betancourt, 422 F.3d 240, 246 (5th Cir. 2005)
(internal quotation marks and citation omitted). Given that the district court’s
drug-quantity finding was based on sufficiently reliable evidence that Goss
failed to rebut, he fails to show clear error. See United States v. Harris, 702
F.3d 226, 230 (5th Cir. 2012); Betancourt, 422 F.3d at 246; see also United
States v. Clark, 389 F.3d 141, 142 (5th Cir. 2004).
      We also review the district court’s determination that Goss possessed a
firearm for purposes of § 2D1.1(b)(1) for clear error. United States v. King, 773
F.3d 48, 52 (5th Cir. 2014). The Government submitted evidence at sentencing
establishing that a “temporal and spatial relation existed between” a firearm,
drug trafficking activity, and Goss. See United States v. Cisneros-Gutierrez,
517 F.3d 751, 764-65 (5th Cir. 2008). Given that Goss failed to submit any
competent rebuttal evidence, he cannot show that the district court’s
application of the § 2D1.1(b)(1) enhancement was clear error. See King, 773
F.3d at 52. Additionally, we hold that Goss’s argument that the district court’s
imposition of the § 2D1.1(b)(1) enhancement violated his due process rights
has no merit. See United States v. Hebert, 813 F.3d 551, 564-65 (5th Cir. 2015);
United States v. Andaverde-Tiñoco, 741 F.3d 509, 525 (5th Cir. 2013).
      AFFIRMED.




                                         2